DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6 and 7 is/are rejected under 35 U.S.C. 103 as being obvious over KOHORI (US 20190172606 hereinafter Kohori).
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Kohori discloses in Fig. 3 and paragraph 0090 the same invention as disclosed by Matsumura et al. Fig. 2 and paragraph 0033.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an 

Claims 1-4, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  KOHORI (US 20190172606 hereinafter Kohori) in view of Xianbo Xu et al (Determining elastic modulus from dynamic mechanical analysis: A general model based on loss modulus data Hereinafter Xu).

In regards to claim 1, Kohori discloses;” An insulated electrical cable (Abstract) comprising: a core wire (Fig. 3 (2 and 31) made up of at least one insulated wire including a conductor (Fig. 3 (3)) and an insulating layer covering the conductor (Fig. 3 (4)); an inner sheath layer covering the core wire (Fig. 3 (8)); and an outer sheath layer covering the inner sheath layer (Fig. 3 (9))”, but does not directly disclose;” the inner sheath layer having an elastic modulus A at -30°C in a range from 10 MPa to 1000 MPa.”

However, both Kohori and Matsumura disclose the material set usable as the inner sheath as listed (Kohori paragraph 0090) and Matsumura (paragraph 0033) containing ethylene-vinyl acetate (EVA).
It is found by Xu et al. the properties of ethylene-vinyl acetate (EVA) to have an elastic modulus as a function of temperature in the claimed range as shown in Figures 4 and 6. Therefore, for a given material set, the physical properties would be the same in both applications and therefore would disclose the claimed invention.
In regards to claim 2, a modified Kohori discloses;” The insulated electrical cable according to claim 1, further comprising a tape member disposed between the core wire and the inner sheath layer and covering the core wire (Fig. 3 (6)).

In regards to claim 3, a modified Kohori discloses;” The insulated electrical cable according to claim 1”,  but does not directly disclose; “wherein the inner sheath layer has an elastic modulus A (MPa) at -30°C and a coefficient of linear expansion B (/°C) satisfying AxB < 0.5 (MPa/°C).” 
The structure disclosed by a modified Kohori is inherently capable of performing and passing the same given equation calculation as in the instant invention. When two structures are the same, the characteristic properties will inherently be the same and therefore, the claimed invention is disclosed.

In regards to claim 4, a modified Kohori discloses;” The insulated electrical cable according to claim 1”,  but does not directly disclose;” wherein the inner sheath layer has an elastic modulus A at -30°C and an elastic modulus C at 25°C satisfying A/C < 30.” The structure disclosed by a modified Kohori is inherently capable of performing and passing the same given equation calculation as in the instant invention. When two structures are the same, the characteristic properties will inherently be the same and therefore, the claimed invention is disclosed.

In regards to claim 6, a modified Kohori discloses;” The insulated electrical cable according to claim 1, wherein the insulated electrical cable is an insulated electrical cable to be mounted on a vehicle (Paragraph 0079). No patentable weight is given to this claim as it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex parte Masham, 2 USPQ 2d 1647 (1987).

In regards to claim 7, a modified Kohori discloses;” The insulated electrical cable according to claim 6, wherein the insulated electrical cable is an insulated electrical cable for an electric parking brake (Paragraph 0079). No patentable weight is given to this claim as it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex parte Masham, 2 USPQ 2d 1647 (1987).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847